                     Case 3:15-cv-00675-JBA Document 1775 Filed 03/01/21 Page 1 of 2

                                                       WHITEFORD, TAYLOR & PRESTON L.L.P.
                                                                                                                                                                              DELAWARE*
                                                                                                                                                                         DISTRICT OF COLUMBIA
                                                                        SEVEN SAINT PAUL STREET                                                                                KENTUCKY
                                                                    BALTIMORE, MARYLAND 21202-1636                                                                             MARYLAND
                                                                                                                                                                               MICHIGAN
  EDWARD M. BUXBAUM                                                     MAIN TELEPHONE (410) 347-8700                                                                          NEW YORK
                                                                                                                                                                             PENNSYLVANIA
DIRECT LINE (410) 347-9408                                                FACSIMILE (410) 752-7092
                                                                                                                                                                                VIRGINIA
DIRECT FAX (410) 223-4308
 ebuxbaum@wtplaw.com                                                                                                                                                       WWW.WTPLAW.COM
                                                                                                                                                                             (800) 987-8705




                                                                                     March 1, 2021
    VIA ECF ONLY
    The Honorable Janet Bond Arterton
    Senior United States District Judge for the District of Connecticut
    Richard C. Lee United States Courthouse
    141 Church Street - Room Number 118
    New Haven, Connecticut 06510
                   RE:           United States Securities and Exchange Commission v. Ahmed et al.
                                 Case No.: 3:15-cv-00675-JBA
                                 Status Update to NMR e-tailing, LLC’s Motion to Modify (Dkt. No. 1512)

    Dear Judge Arterton,
           I represent intervening party NMR e-tailing, LLC (“NMR”) in the above
    captioned case and write to provide the Court with a status update on issues pertinent
    to NMR’s pending motion to modify (Dkt. No. 1512) the litigation stay relief it
    previously obtained from this Court (Dkt. No. 1167).
           NMR is a plaintiff in a case pending before the Supreme Court of the State of
    New York, County of New York, Index No. 656450/2017 (the “New York Case”). That
    case was filed by NMR in 2017 against Iftikar Ahmed, Oak Management Corporation
    (his former employer), and other Oak-related entities. Mr. Ahmed defaulted, and
    judgment as to liability only was entered against him in the New York Case in March
    2018. The New York Supreme Court reserved on the entry of damages until trial.
    Having become aware of this Court’s December 20, 2018 Order Appointing Receiver,
    NMR filed a motion to intervene in the above-referenced case pending before Your
    Honor to lift the stay imposed by such Order so that NMR could proceed with its claims
    against the Oak defendants in the New York Case. Your Honor granted NMR’s request
    on May 21, 2019. Dkt. No. 1167.1

           Thereafter, the Oak defendants and others obtained relief from this Court to
    liquidate claims against Mr. Ahmed. See Dkt. No. 1167 at p. 13; 1424 at p. 13. On March
    9, 2020, and in anticipation of the trial date in the New York Case, NMR filed its motion

    1   Mr. Ahmed filed an appeal of this Order to the United States Court of Appeals for the Second Circuit, however, on
        February 16, 2021, Mr. Ahmed agreed to dismiss this appeal with prejudice. See 2nd Circuit Case No.: 19-2974,
        Dkt. No. 229.



    *Whiteford, Taylor & Preston L.L.P. is a limited liability partnership. Our Delaware offices are operated under a separate Delaware limited liability company, Whiteford, Taylor & Preston L.L.C.
           Case 3:15-cv-00675-JBA Document 1775 Filed 03/01/21 Page 2 of 2

March 1, 2021
Page 2


to modify the stay relief it obtained from the Court so that it could liquidate its default
judgment against Ahmed in the New York Case. Importantly, NMR’s motion to modify
made clear that in pursing this judgment, NMR does not seek to collect or otherwise
enforce any money judgment obtained against Mr. Ahmed. Indeed, NMR’s motion to
modify specifically represented that NMR would not “interfere with the Receiver’s
interest to preserve Receivership assets and to not enforce any judgment NMR may
obtain until further relief from this Court.” Dkt. No. 1512 at 2.
       The SEC did not oppose NMR’s motion to modify. The Receiver filed a response
to NMR’s motion to modify (Dkt. No. 1535), and requested two minor changes to the
proposed order. NMR complied with the Receiver’s request, as explained in its reply
brief. Dkt. No. 1538. Mr. Ahmed and the Relief Defendants filed oppositions (Dkt. Nos.
1534 and 1566) to NMR’s motion, to which NMR filed reply briefs demonstrating why
the motion should be granted. Therefore, NMR’s motion to modify was fully briefed
and ripe for resolution on June 19, 2020.

        Trial against Mr. Ahmed was originally set to begin on November 16, 2020.
However, due to the pending motion to modify, the New York Supreme Court
adjourned the trial date to April 19, 2021 so that Your Honor could address the pending
motion and provide authority for NMR to liquidate its claim against Mr. Ahmed.
Counsel for NMR informed the New York Court at a February 26, 2021 pretrial
conference that the motion to modify remains pending. As a result, the trial date has
now been adjourned to May 26, 2021 to provide additional time for Your Honor to rule
on NMR’s motion to modify. The pretrial conference is set for May 11, 2021. To avoid a
further adjournment of the trial in the New York Case, NMR respectfully requests that
this Court grant its pending motion to modify so that it may bring the New York Case
to a close.
       Should Your Honor require any additional information regarding the New York
Case, the undersigned will promptly supplement this letter accordingly.

                                             Very truly yours,

                                             /s/ Edward M. Buxbaum
                                             Edward M. Buxbaum



cc: Iftikar Ahmed and all other parties via ECF
11673114
